Title: From George Washington to George Clinton, 12 April 1780
From: Washington, George
To: Clinton, George


          
            Dear Sir
            ⟨Head Quarters Morris Town 12th April 1780⟩
          
          I was yest⟨erday honored with your⟩ favor of the 7th and am v⟨ery sorry to find that your⟩ Frontier is likely Again to [be] ⟨disturbed by the⟩ incursions of the Savages. I⟨t appears by yours⟩ that you had not received the ⟨Act of Congress of the⟩ 4th instant, by which they app⟨rove of your proposal⟩ of raising 800 Militia for the ⟨defence of the State—⟩ I take the liberty of enclosing ⟨you a Copy of it, lest⟩ the dispatches of the Preside⟨nt, conveying the matter⟩ to you officially, may me⟨et with some delay—⟩Your Excellency will ob⟨serve, by the Resolve,⟩ that these Troops are to be ⟨employed “under the⟩ direction of the Comman⟨der in Chief of the Con⟩tinental Army.” You are so ⟨much better acquain⟩ted than I am with the parts of the ⟨Country⟩ which call more immediately for s⟨upport and⟩ defence, that I shall leave the distrib⟨ution of the⟩ Militia who are to be embodied, inti⟨rely to you—⟩I shall only wish to be informed of the ⟨disposition⟩ made by you, as I may hereafter hav⟨e occasion⟩ to make correspondent arrangements w⟨ith Conti⟩nental Troops—I cannot help expres⟨sing my⟩ thanks for this exertion of the State in r⟨aising⟩ a body of Men at this time, as it will prob⟨ably⟩ relieve the Continental Army from making ⟨a⟩ detachment for the same service which woul⟨d⟩ be extremely inconvenient, considering th⟨e⟩ great reduction it has lately undergone by ⟨the⟩ expirat⟨ions of service, and by t⟩he reinfor⟨cements which we have sent and a⟩re now sending to the South⟨ward—We hear that⟩ some of the States are recruit⟨ing with success, but⟩ we cannot expect to derive ⟨much advantage⟩ from their recruits till very late ⟨in the season, as⟩ they have but just entered upon ⟨the Business.⟩ I have the honor to be With the greatest respect & esteem Your Excellency’s Most Obet servant
          
            Go: Washington
          
        